Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Receipt of Applicants’ Response, filed 4 June 2019, is acknowledged.  Claim 21 is amended therein.  Claims 28, 32, 33, and 35 - 40 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 21 – 24, 26, 27, 29, and 31 are available for active consideration.
REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 8 May 2019 is hereby withdrawn in light of Applicants’ amendment of claim 21, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR §1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 21 – 24, 26, 27, 29, and 31 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Jang, B., et al., Macromolecular Research 20(12):  1234 – 1242 (2012) (“Jang (2012)”), in view of Pham, Q., et al., Biomacromolecules 7:  2796 – 2805 (2006) (“Pham (2006)”), US 2010/0331980 A1 to Lee, S., et al., claiming priority to 2 February 2008 (“Lee ‘980”), and US 2007/0110788 A1 to Hissong, J., et al., claiming priority to 14 November 2006 (“Hissong ‘788”).
The Invention As Claimed 
	Applicants claim a biocompatible scaffold comprising poly(1-lactide-co-ɛ-caprolactone) (PLCL), which is electrospun, wherein the scaffold is coated with collagen I, wherein the biological 
The Teachings of the Cited Art 
Jang (2012) discloses a nanofibrous matrix for tissue engineering for vascular tissue engineering applications, wherein the matrix comprises electrospun nanofiber sheets, the sheets comprising a 50:50 copolymer of poly(L-lactide-co-ɛ-caprolactone) (PLCL), wherein sheets were coated with Type I collagen, wherein individual sheets have a thickness of 20 – 50 µm  (see Abstract), wherein scaffolds were fabricated from nanofibers that mimic the extracellular matrix (ECM) (see p. 1234, 2nd col., 1st para.), wherein 50:50 PLCL was selected due to its elasticity and biodegradable properties (see p. 1235, 1st col., 1st para.), wherein the fibers were formed by electrospinning because of its simple setup, low cost productivity, and facile control of fiber diameter and porosity (see p. 1235, 1st col., 2nd para.), wherein nanofiber sheets with a length of 28 cm, a width of 20 cm, and a thickness of 50 µm from a 10% (wgt/vol) solution of PLCL in various organic solvents (see p. 1236, 1st col., 2nd para.), wherein the sheets were seeded with fibroblasts, and then cultured for from 1 to 21 days in an appropriate culture medium (see p. 1236, 2nd col., 5th para.), and wherein sheets formed from a 9% wgt solution of PLCL could be produced at a thickness of 5 µm/hour (see p. 1238, 2nd col., 1st para.).  The reference does not disclose a nanofiber matrix with a porosity of from 60 – 90%, or with a thickness of 100 µm to 2 mm, or a matrix further comprising losartan.  The teachings of Pham (2006), Lee ‘980, and Hissong ‘788 remedy those deficiencies.
see Abstract), wherein scaffolds containing gradients in pore size and porosity have been investigated as bone substitute materials that would allow vascularization and direct osteogenesis on one side while promoting osteochondral ossification on the other (see p. 2796, 2nd col., 1st para.), wherein the ability to generate a wide range of fiber diameters (5 nm to 10 nm) by electrospinning allows for the possibility of designing fiber scaffolds with multimodal characteristics to regulate the biological function of cells (see p. 2797, 1st col., 2nd para.), wherein, by varying the electrospinning solution and processing conditions, scaffolds with fiber diameters ranging from approximately 2 to 10 µm were generated in a reproducible manner (see p. 2799, 2nd col., 4th para.), and wherein the porosity of the microfiber scaffolds was measured to be between 84 and 89% (see p. 2800, 2nd col., 2nd para.).
Lee ‘980 discloses anisotropic muscle implants that have a biodegradable scaffold comprising a plurality of fibers oriented along a longitudinal axis, wherein the implants include mammalian muscle cells seeded and/or fused into myotubes on the scaffold (see Abstract), wherein the scaffolds comprise a plurality of fibers comprising natural polymers, such as collagen, and/or synthetic polymers, such as poly(lactide-co-caprolactone) (PLCL) in a ratio between 2:1 and 1:2 by weight (see ¶[0005]; see also ¶¶[0046] – [0048]), wherein the scaffolds are formed by see ¶[0054]), wherein, in a specific embodiment, fibers were prepared by electrospinning a solution comprising a 1:1 mixture of collagen type I and a biodegradable synthetic polymer based on polycaprolactone (see ¶[0063]), wherein mechanical testing was performed on the electrospun nanofiber meshes, a segment of a mesh with dimensions of 10 mm width, 30 mm length, and 0.3 mm thickness (see ¶[0067]), and wherein electrospinning provides a mechanism to optimize the properties of the fiber matrices, such as the spatial orientation, aspect ratio, surface area, and pore geometry, depending on target configurations, which properties are optimized to enhance cellular growth and function in vitro and in vivo, the optimization leading to improved cell adhesion, cellular expression, and diffusion of oxygen and nutrients (see ¶[0091]).
	Hissong ‘788 discloses formulations comprising an active substance, wherein the formulations are capable of releasing a therapeutically effective amount of the active substance, the formulations comprising a material that hardens upon engagement with a site of implantation (see Abstract; see also ¶¶[0010]), wherein the formulations are capable of hardening when engaged with, for example, a part of a paranasal sinus and/or nasal passageway, adapting to the shape of the sinus or passageway and hardening into that shape (see ¶[0045]), wherein the hardened material forms a device (see ¶[0047]), wherein the hardenable material can comprise polymers such as copolymers of poly(caprolactone) and poly(lactic acid) (see ¶[0050]), and wherein the therapeutic substance can be losartan (see ¶[0082]).
Application of the Cited Art 
It would have been prima facie obvious before the filing date of the claimed invention to prepare a nanofibrous matrix comprising electrospun nanofiber sheets, the sheets comprising a L-lactide-co-ɛ-caprolactone) (PLCL), wherein sheets are coated with Type I collagen, wherein individual sheets have a thickness of at least 20 µm, as taught by Jang (2012), wherein the electrospun scaffold matrices are prepared with porosities between 84 and 89%, as taught by Pham (2006), wherein the electrospun fiber matrices have a thickness of up to 0.3 mm, as taught by Lee ‘980, and wherein the matrices further comprise losartan, as taught by Hissong ‘788.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, with respect to scaffold porosity, by the teachings of Jang (2012) and Sharma (2006) to the effect that fiber diameters and scaffold porosities are optimized to mimic extracellular matrix, and by the art recognized utility of implantable materials in delivering therapeutically active ingredients to a site of implantation.
The Examiner notes that the references do not characterize the nanofiber sheets as “biocompatible scaffold[s]” consistent with the preamble of claim 1.  In this regard, it is the Examiner’s position that such recitation is nothing more than a statement of intended use, which use does not distinguish the claimed invention from the cited art.  See MPEP §2111.02 II:  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the pre-amble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limita-tions, then the preamble is not considered a limitation and is of no significance to claim construction.”  However, given the references’ explicit disclosure that the nanofiber sheets are used for vascular tissue engineering applications, specifically as a platform for cell proliferation, it is the Examiner’s position that one of ordinary skill in the relevant art would recognize that the sheets in such applications would function as “scaffolds.”
see ¶[0091]).  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.  
With respect to claim 31, which claim recites a limitation directed to the material of the invention having average pore sizes of about 10 µm to about 300 µm, the Examiner notes that the reference does not expressly teach the pore size distribution of the disclosed PLCL nanofiber sheets.  However, the Examiner further notes that Jang (2012) provides scanning electron microscopy (SEM) images of various embodiments of the nanofiber sheets (see FIGS 3, 4).  Based upon the image scales provided in the Figures, it is the Examiner’s position that the nanofiber sheets would display a range of porosities that would at least significantly overlap with the claimed range and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 21 – 24, 26, 27, 29, and 31 would have been obvious within the meaning of 35 USC §103(a).
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ Arguments submitted 4 June 2020, but finds them to be unpersuasive, to the extent relevant in light of the new grounds of rejection set forth above.  Applicants base the arguments in their Response on the newly added limitation in claim 1 directed to the electrospun scaffolds of the invention having a porosity of from 60 – 90%.  However, the new grounds of rejection set forth above cite to the teachings of Pharm (2006) for the teaching of the fabrication of electrospun scaffolds with porosities from 84 – 89%, which porosities are obtained in order to facilitate cell se4eding and proliferation on the scaffolds.  Consequently, Applicants’ arguments are unpersuasive, and the rejection is maintained.

NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619